Citation Nr: 9934816	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-01 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach condition 
as secondary to service connected anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1938 to August 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO decided that new and material 
evidence had not been submitted to reopen a claim for 
cholecystectomy and duodenal ulcer disease by history.  The 
statement of the case (SOC) lists the issue as "Service 
connection for cholecystectomy and duodenal ulcer disease by 
history, claimed as stomach condition, as secondary to the 
service connected disability of anxiety neurosis."  However, 
the "Reasons and Bases" in the SOC explained how the 
veteran had not submitted new and material evidence to reopen 
his claim.

The Board thus finds it necessary to clarify the issue on 
appeal.  The Board notes that in February 1997 the veteran 
asked the RO to consider "a stomach condition as service 
connected being adjunct to my nervous condition".  The Board 
finds that he is clearly pursuing a secondary service 
connection claim for his stomach condition as a whole; the 
specific stomach-related ailments of history of 
cholecystectomy and duodenal ulcer disease are examples 
thereof.  Furthermore, the Board finds that there is a prior 
final decision on this issue, namely the August 1974 Board 
decision.  Therefore, this case presents a claim for new and 
material evidence to reopen the veteran's service connection 
claim for a stomach condition as secondary to a service 
connected nervous condition.  

The Board also notes that the veteran submitted a statement 
to VA in November 1999 in which he requests that VA 
reconsider the September 1994 rating decision based on clear 
and unmistakable error.  The Board refers this matter to the 
RO for appropriate action.    


FINDINGS OF FACT

1.  In an August 1974 decision, the Board denied service 
connection for duodenal ulcer claimed as proximately due to a 
service connected disability.

2.  The evidence received subsequent to August 1974 regarding 
a claim for service connection for a stomach condition as 
secondary to a service connected anxiety disorder, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The record shows that the veteran has a currently 
diagnosed stomach condition of chronic dyspepsia and upset 
stomach. 

4.  The veteran's stomach condition has been connected by 
competent medical authority to his service connected anxiety 
disorder.


CONCLUSIONS OF LAW

1.  The August 1974 Board decision denying service connection 
for duodenal ulcer is final.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  The evidence received subsequent to the Board's August 
1974 decision is new and material, and serves to reopen the 
appellant's claim for service connection for a stomach 
condition as secondary to a service connected anxiety 
disorder. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The criteria for service connection for a stomach 
condition as secondary to service connected anxiety disorder 
have been satisfied.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In an August 1974 decision, the Board denied service 
connection for duodenal ulcer.  This decision is final.  
38 C.F.R. § 20.1100 (1999).  The question presently before 
the Board is limited to whether the veteran has submitted new 
and material evidence to reopen his previously denied claim.  
To reopen a finally denied claim, an appellant must submit 
new and material evidence.  38 U.S.C.A. § 5108, 7104 (West 
1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the Board denied 
service connection for duodenal ulcer in an August 1974 
decision.  The Board found that there was no evidence that 
the veteran's claimed ulcer disability developed in service 
or was the result of his service connected nervous condition.  
The pertinent evidence received since the August 1974 Board 
decision includes a VA examination from August 1994; Medical 
records and statements from Don Evans, M.D., including a 
September 1994 letter of treatment, treatment records from 
June and July of 1997 and a September 1997 letter of medical 
treatment; a May 1987 letter of medical treatment from Harry 
E. Kinnane, M.D.; a partial copy of the veteran's service 
medical records; and numerous statements from the veteran 
since August 1974 concerning his stomach condition.  In 
particular, the September 1997 statement from Dr. Evans, 
which states that the veteran has a diagnosed chronic 
dyspepsia and upset stomach that is directly due to his 
service connected neurosis condition, raises the possibility 
that the veteran's stomach condition is causally related to 
the service connected anxiety disorder.  

The Board finds that this evidence added to the record since 
the August 1974 Board decision, either by itself or in the 
context of all the evidence, both old and new, provides 
competent medical evidence of a nexus between a current 
disability and an inservice injury or disease.  Therefore, 
the Board concludes the additional evidence constitutes new 
and material evidence sufficient to reopen the claim for 
secondary service connection for a stomach condition. 
            
The Board also finds that the claim is well grounded.  The 
three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  In determining whether the claim 
is well grounded, evidentiary assertions must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where such assertions are inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis -- the veteran 
has presented evidence from his private treating physician, 
Don A. Evans, M.D., including a September 1997 letter from 
Dr. Evans that states that the veteran currently suffers from 
a chronic dyspepsia and upset stomach.  This is sufficient to 
show a current stomach disability.  The record also shows 
that the veteran is service connected for an anxiety disorder 
that began during his service in World War II; this is 
sufficient evidence of inservice disease or injury for the 
purpose of a well-grounded claim.  The veteran's service 
medical records also show that he suffered from nervous 
indigestion at the time of his service discharge.  The Board 
also finds that the September 1997 letter from Dr. Evans 
satisfies the third element of a well grounded claim, namely 
medical evidence of a nexus between service and the current 
disability.  The letter from Dr. Evans states the opinion 
that the veteran's current stomach condition is due to his 
service connected neurosis condition.  Thus, all three 
elements of a well grounded claim are satisfied.  See Caluza, 
supra. 

As indicated above, the veteran essentially contends that he 
has a stomach condition that was caused by the anxiety 
disability he incurred during his combat service in World War 
II.  He argues that service connection should be granted for 
this stomach disability.  After a review of the evidence the 
Board finds that his contentions are supported by the record 
and that, accordingly, his claim is allowed.

The veteran is service connected for an anxiety disorder, 
currently evaluated as 50 percent disabling.  The record 
shows that he was treated in service for combat exhaustion, 
and diagnosed with an anxiety reaction, in 1945 following 
more than two years of continuous combat service as a tank 
crewman in the European Theater during World War II.  At the 
time of his inservice treatment for anxiety, in an Army 
hospital in Belgium, he was also treated for nervous 
indigestion.  At the time of his service discharge in August 
1945, the veteran applied for service connection for, among 
other things, combat fatigue and a nervous stomach that he 
claimed began in 1945.  However, based on a November 1945 VA 
examination that diagnosed the veteran with psychoneurosis, 
anxiety state, mild, the RO's initial grant of service 
connection in December 1945 did not reference any stomach 
condition.  The Board does note that the RO has previously 
rated the veteran's anxiety state disability, in February 
1948, to include nervous indigestion; and that a January 1957 
VA examination resulted in a final diagnosis of psycho-
physiological gastrointestinal reaction.  Furthermore, a 
March 1967 letter of private medical treatment from Thomas W. 
Wright, M.D. states that he had been treating the veteran for 
a psychophysiological gastrointestinal reaction since 1957.  
The Board also notes that a May 1967 letter of from Robert H. 
Boon, M.D. states that the veteran's nausea, occasional 
vomiting and diarrhea, and epigastric pains "appear to be 
referable to his chronic anxiety state", and that he 
continued to have a psychophysiological gastrointestinal 
reaction.  In February 1974, Dr. Boon wrote that the veteran 
continued to be treated for psychophysiological 
gastrointestinal reaction.   

More recently, in June 1982, the veteran stated that his 
indigestion and heartburn had been bothering him since his 
service days.  In evidence dated in July 1997, Dr. Evans 
states that he has been treating the veteran with Maalox for 
his upset stomach due to "nerves".  Similarly, Dr. Evans 
wrote in September 1997 that the veteran currently suffers 
from chronic dyspepsia and upset stomach and that this 
condition is caused directly by his service connected 
neurosis condition.  This evidence supports the veteran's 
secondary service connection claim.  

The Board also considers evidence that appears to argue 
against his service connection claim for a stomach disorder.  
In a March 1954 letter of medical treatment, W.G. McCown, 
M.D. stated that he treated the veteran for the previous two 
years for epigastric pain, sour stomach and general abdominal 
discomfort.  He diagnosed the veteran with an active duodenal 
ulcer at that time in March 1954.  Additionally, the veteran 
underwent a cholecystectomy in August 1966.  However, the RO 
specifically denied service connection for duodenal ulcer in 
an April 1974 rating decision based on the lack of medical 
evidence connecting the veteran's ulcer condition to his 
military service.  The RO also stated in a May 1982 confirmed 
rating decision that "no disability of the digestive system 
is [service connected]".    

After weighing the evidence of the veteran's well-grounded 
claim, the Board finds that the record establishes a stomach 
condition that is linked to service.  Although the record 
does not show that the veteran specifically had an ulcer or 
gall bladder condition in service, the evidence shows a long 
history of stomach problems that date back to as early as the 
veteran's inservice medical treatment for nervous 
indigestion.  The Board finds no competent medical evidence 
that refutes the recent opinion of Dr. Evans, or the more 
dated opinion of Dr. Boon, both of which connect the 
veteran's stomach disorder to his anxiety disorder.  While 
the Board is not convinced that the veteran's current 
dyspepsia and upset stomach condition is an outright 
disability under 38 C.F.R. § 4.1 (1999), the Board is 
convinced that this stomach condition amounts to an 
additional impairment of earning capacity as a direct result 
of the service connected anxiety disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Thus, the preponderance 
of the evidence supports the claim for service connection for 
a stomach condition as secondary to a service connected 
nervous condition.  


ORDER

Service connection for a stomach condition as secondary to 
the service connected anxiety disorder is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

